SANDSTROM, Justice,
concurring specially.
[¶ 22] I am concerned that step-by-step we may have gone off course, and we seem to be headed toward unending post-conviction appeals, each contending all previous counsel were ineffective. That serves neither penological nor jurisprudential goals. Courts are appropriately reluctant to make significant course corrections without adequate briefing. This writing invites such briefing in future cases.
I
[¶ 23] This Court’s cases, of course, reflect where we are and how we arrived here. There is an extensive annotation reflecting what other courts have done in this area. Gregory G. Samo, J.D., Annotation, Adequacy of Defense Counsel’s Representation of Criminal Client Regarding Appellate and Post-conviction Remedies, 15 A.L.R.4th 582 (1982 & Supp. 2011).
[¶ 24] Generally, ineffective assistance of counsel claims are governed by the standard set forth in Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), which interpreted the requirements of the Sixth Amendment to the United States Constitution. Under the Supremacy Clause, the U.S. Supreme Court’s interpretation is final.
[¶ 25] The U.S. Supreme Court, in Coleman v. Thompson, 501 U.S. 722, 752, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991), held:
There is no constitutional right to an attorney in state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987); Murray v. Giarratano, 492 U.S. 1, 109 S.Ct. 2765, 106 L.Ed.2d 1 (1989) (applying the rule to capital cases). Consequently, a petitioner cannot claim constitutionally ineffective assistance of counsel in such proceedings. See Wainwright v. Torna, 455 U.S. 586, 102 S.Ct. 1300, 71 L.Ed.2d 475 (1982) (where there is no constitutional right to counsel there can be no deprivation of effective assistance).
[¶ 26] Following the Supreme Court decisions, the federal habeas corpus statute, 28 U.S.C.A. § 2254(1), now provides:
The ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction proceedings shall not be a ground for relief in a proceeding arising under section 2254.
In regard to claims of ineffective assistance of appellate counsel, the U.S. Supreme Court has upheld the appellate advocate’s prerogative to decide strategy and tactics by selecting what he or she thinks are the most promising arguments out of all possible contentions. The Court noted: “Experienced advocates since time beyond memory have emphasized the importance of winnowing out weaker arguments on appeal and focusing on one central issue if possible, or at most on a few key issues.” Jones v. Barnes, 463 U.S. 745, 751-52, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983). Indeed, including weaker arguments might lessen the impact of the stronger ones. Id. at 752, 103 S.Ct. 3308. Accordingly, the *593Court ruled that judges should not second-guess reasonable professional judgments and impose on appellate counsel the duty to raise every “colorable” issue. Id. at 754, 103 S.Ct. 3308. Such rules would disserve the goal of vigorous and effective advocacy. Id.
II
[¶ 27] In future cases, briefing is invited on whether post-conviction relief may be sought on the basis of ineffective assistance of prior post-conviction-relief counsel. Additionally, briefing is invited on the appropriate proof the applicant for post-conviction relief must submit to avoid summary dismissal of claimed ineffective assistance of counsel at the trial level, the appellate level, and — if permitted at all— the post-conviction-relief level, and to prevail on the merits.
[¶ 28] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, MARY MUEHLEN MARING and DANIEL J. CROTHERS, JJ., concur.